DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 12/17/21.  Claims 52-54, 56-61, 63-76.  Claims 72-76 are new.  Claims 55 and 62 have been cancelled.
Withdrawn Rejections
The 103 rejections of claims 52-54, 56-61, 65-72, 75 and 76 under Broadbent et al. (WO 2006/128244) have been withdrawn due to the amendments to the claims.
The 103 rejections of claims 63-64 under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (WO 2006/128244) and Ding et al. CN 106467569 Derwent Abstract March 2017) have been withdrawn due to the amendments to claim 53.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52, 53, 56-61, 65-72, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (WO 2006/128244) in view of Masanori et al. JPH0994053 1997 (Ip.com translation) and Wahl (US 8067194).
Regarding Claim 52, 53:  Broadbent discloses a process of treating frozen or fresh mussels that can be still in the shell [pg. 4, lines 12-16].  Broadbent does not disclose that the mussels are alive but it is well known that bivalves and other shellfish like crabs and lobster are kept live until they are to be prepared for consumption.  It would have been obvious to treat the mussels of Broadbent in their live state in order to ensure the freshness of the finished food product and to prevent it from being used once it has begun to decay. Although Broadbent does not disclose 
Broadbent does not disclose the application of heat in the form of steam for a short period of time.  
Broadbent does not disclose wherein steps (a)-(c) are carried out in a single closed temperature-controlled treatment vessel or chamber.
Masanori discloses applying steam to bivalves for a short time [0013].
Wahl discloses treating shellfish in a closed container [col. 2, lines 6-20; col. 3, lines 25-28]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include the step of treating with steam for a short time as in Masanori in order to make the shell easy to open.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include treating in a closed temperature controlled vessel as in Wahl in order to keep the mussels free of contaminants and to control the temperature at which the mussel tissue is exposed.
Regarding Claims 56 and 57:  Broadbent discloses as discussed above in claim 52.  Broadbent discloses that the enzyme treatment occurs at 2 hours [pg. 16, lines 1-3].
In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 58:  Broadbent discloses as discussed above in claim 52.  Broadbent discloses treating at 40°C [Ex. 1].
Regarding Claim 59: Broadbent discloses as discussed above in claim 52.   Broadbent discloses proteases.  Although Broadbent does not explicitly discloses cysteine protease or collagenase it would have been obvious that since the enzymes of Broadbent are able to breakdown the mussel tissue that they enzymes would have had the ability to liquefy the mussel tissue.
Regarding Claim 60: Broadbent discloses as discussed above in claim 52.   Broadbent discloses Bacillus amyloliquefaciens, Aspergillus oryzae; proteases; lipases; phospholipases; and combinations thereof [pg. 4, lines 21-31; pg. 5, lines 1-10].
Regarding Claim 61: Broadbent discloses as discussed above in claim 52.   Broadbent discloses stabilizing the mussel tissue before step d [pg. 4, lines 18-19].
Regarding Claim 65: Broadbent discloses as discussed above in claim 52.   Broadbent discloses further drying [pg. 5, lines 19-23].
Regarding Claim 66: Broadbent discloses as discussed above in claim 52.   Broadbent discloses further separation steps [pg. 5, lines 19-23].
Regarding Claim 67:  Broadbent discloses as liquid shellfish composition [pg.5, lines 12-17].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 67 has been considered regarding its disclosure of liquid shellfish.
In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 68:  Broadbent discloses as dried shellfish composition [pg.5, lines 19-21].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 68 has been considered regarding its disclosure of dried shellfish.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 69:  Broadbent discloses as lipid shellfish extract composition [pg.5, lines 19-23].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 69 has been considered regarding its disclosure of lipid extract shellfish.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 70:  Broadbent discloses as lipid shellfish extract composition [pg.5, lines 19-23].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 70 has been considered regarding its disclosure of lipid extract shellfish.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 71:  Broadbent discloses a non- lipid shellfish extract composition [pg.4, lines 29-31].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 71 has been considered regarding its disclosure of non-lipid extract shellfish.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 72:  Broadbent discloses as discussed in claim 65.  Broadbent discloses further separation steps [pg. 5, lines 19-23].  Broadbent discloses further drying [pg. 5, lines 19-23]. Broadbent discloses products comprising dried shellfish extract [pg. 7].
Regarding Claim 75 and 76:  Broadbent discloses a process of treating frozen or fresh mussels that can be still in the shell [pg. 4, lines 12-16].  Broadbent does not disclose that the mussels are alive but it is well known that bivalves and other shellfish like crabs and lobster are kept live until they are to be prepared for consumption.  It would have been obvious to treat the mussels of Broadbent in their live state in order to ensure the freshness of the finished food product and to prevent it from being used once it has begun to decay. Although Broadbent does not disclose partially opening the shell, since the enzymes are applied to the meat of the mussel in the shell it would have been obvious that the shells would have had to at least been partially opened.  Broadbent discloses actively applying enzymes to the mussel tissue while still in the shell [pg. 4, lines 12-16; 21-31].  Broadbent discloses leaving the enzymes in contact the mussel tissue until the desired effect is achieved [pg. 3, lines 3-10].  Broadbent discloses separating the portions of treated tissue.  Although Broadbent does not explicitly disclose separating the shells, it would have been obvious that the shells would have been separated since only the enzyme treated tissue undergoes subsequent steps after enzyme treatment in the absence of the shells.  Broadbent discloses applying heat by soaking which is synonymous with infusion [pg. 16, lines 1-3].
Broadbent does not disclose the application of heat in the form of steam for a short period of time.  
Broadbent does not disclose wherein steps (a)-(c) are carried out in a single closed temperature-controlled treatment vessel or chamber.
Masanori discloses applying steam to bivalves for a short time [0013].
Wahl discloses treating shellfish in a closed container [col. 2, lines 6-20; col. 3, lines 25-28]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include the step of treating with steam for a short time as in Masanori in order to make the shell easy to open.
 in order to keep the mussels free of contaminants and to control the temperature at which the mussel tissue is exposed.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (WO 2006/128244) in view of Masanori et al. JPH0994053 1997 (Ip.com translation) and Wahl (US 8067194) as applied to claim 53 above and in further view of Tesvich et al. (US 5, 976,601).
Regarding Claim 54:  Broadbent discloses as discussed above in claim 52.  Broadbent discloses treating at 40°C [Ex. 1].  Broadbent does not disclose flash steam raises the internal temperature of the bivalves to about 35 to 55°C.  
Tesvich discloses exposing shellfish namely oysters to heat such that the internal temperature is raised from 49 to 53°C [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of modified Broadbent to include heating the inside of the bivalve as in to insure that harmful bacteria has been inactivated or removed.
Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (WO 2006/128244) Masanori et al. JPH0994053 1997 (Ip.com translation) and Wahl (US 8067194) as applied to claim 52 above and in further view of Ding et al. CN 106467569 Derwent Abstract March 2017).
Regarding Claims 63 and 64:  Broadbent discloses as discussed above in claim 52.  Broadbent does not disclose wherein the process includes at least one filtering step after step (d (claim 63)); and wherein the filtering step comprises filtering the liquefied composition to a particle size of less than 200 um (claim 64). 

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include the step of filtering after the enzymatic treatment as in Ding in order to separate out the desired components.  Further, it would have been obvious to filter at .22µm as in Ding in order to separate out the desired components.
Claims 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (WO 2006/128244) in view of Masanori et al. JPH0994053 1997 (Ip.com translation) and Wahl (US 8067194) and Tesvich et al. (US 5, 976,601).
Regarding Claims 73 and 74:  Broadbent discloses a process of treating frozen or fresh mussels that can be still in the shell [pg. 4, lines 12-16].  Broadbent does not disclose that the mussels are alive but it is well known that bivalves and other shellfish like crabs and lobster are kept live until they are to be prepared for consumption.  It would have been obvious to treat the mussels of Broadbent in their live state in order to ensure the freshness of the finished food product and to prevent it from being used once it has begun to decay. Although Broadbent does not disclose partially opening the shell, since the enzymes are applied to the meat of the mussel in the shell it would have been obvious that the shells would have had to at least been partially opened.  Broadbent discloses actively applying enzymes to the mussel tissue while still in the shell [pg. 4, lines 12-16; 21-31].  Broadbent discloses leaving the enzymes in contact the mussel tissue until the desired effect is achieved [pg. 3, lines 3-10].  Broadbent discloses separating the portions of treated tissue.  Although Broadbent does not explicitly disclose separating the shells, it would have been obvious that the shells would have been separated since only the enzyme treated tissue undergoes subsequent steps after enzyme treatment.  Broadbent discloses applying heat by soaking which is synonymous with infusion [pg. 16, lines 1-3].  Broadbent discloses treating at 40°C [Ex. 1].

Broadbent does not disclose wherein steps (a)-(c) are carried out in a single closed temperature-controlled treatment vessel or chamber.
Broadbent does not disclose flash steam raises the internal temperature of the bivalves to about 35 to 55°C.  
Masanori discloses applying steam to bivalves for a short time [0013].
Wahl discloses treating shellfish in a closed container [col. 2, lines 6-20; col. 3, lines 25-28]. 
Tesvich discloses exposing shellfish namely oysters to heat such that the internal temperature is raised from 49 to 53°C [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include the step of treating with steam for a short time as in Masanori in order to make the shell easy to open.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broadbent to include treating in a closed temperature controlled vessel as in Wahl in order to keep the mussels free of contaminants and to control the temperature at which the mussel tissue is exposed.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of modified Broadbent to include heating the inside of the bivalve as in to insure that harmful bacteria has been inactivated or removed.

Response to Arguments
The 103 rejections of claims 52-54, 56-61, 65-72, 75 and 76 under Broadbent et al. (WO 2006/128244) have been withdrawn due to the amendments to the claims.

The Applicants assert that Broadbent is directed towards testing bivalve extracts for anti-inflammatory activity; that the amount of mussel tested was not large enough for commercial processes.
The Examiner notes that the Applicants arguments are not commensurate with the scope of the claims.  Further the Examiner notes that Broadbent is directed to extraction of mussels which is line with the instant invention.   
The Applicants also assert that Broadbent does not disclose treating with steam for a short time and that Broadbent treats in water.
The Examiner notes that regarding the treatment with steam, the rejection has been modified to met the new claim limitation.  Further, the Applicants recitation of “for a short period of time” is relative and the time period has not been defined in the specification.
Regarding Wahl, the Applicants assert that Wahl is drawn to separate fat layers rather than a liquid emulsion.
The Examiner notes that Wahl was incorporated for its disclosure of a closed vessel.
Regarding Ding, the Applicants assert that Ding does not utilize the same starting material and homogenizes meat before enzymolysis.
The Examiner notes that Ding was incorporated for its teaching of filtering shellfish extract through a membrane with a claimed permeability.  The state of the starting material and timing of enzymolysis was already established by Broadbent.
Regarding the product by process rejections, the Examiner maintains those rejections because there is nothing in the claim that distinguishes over the product.  The Examiner disagrees 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Felicia C Turner/            Primary Examiner, Art Unit 1793